          Case 3:20-cv-05671-JD Document 133 Filed 03/23/21 Page 1 of 3



 1   CLAY MARQUEZ (S.B. # 268424)
     cmarquez@omm.com
 2   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 3   28th Floor
     San Francisco, CA 94111-3823
 4   Telephone:    (415) 984-8700
     Facsimile:    (415) 984-8701
 5
     Attorney for Defendants.
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO
11
     EPIC GAMES, INC., a Maryland              Case No. 3:20-cv-05671-JD
12   Corporation,
                                               NOTICE OF APPEARANCE OF
13        Plaintiff,                           CLAY MARQUEZ

14   v.                                        The Honorable James Donato

15   GOOGLE LLC; GOOGLE IRELAND
     LIMITED; GOOGLE COMMERCE
16   LIMITED; GOOGLE ASIA PACIFIC
     PTE. LTD.; and GOOGLE PAYMENT
17   CORP.,

18   Defendants.

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     3:20-CV-05671
        Case 3:20-cv-05671-JD Document 133 Filed 03/23/21 Page 2 of 3



 1          PLEASE TAKE NOTICE that attorney Clay Marquez of the law firm of O’Melveny &
 2   Myers LLP, located at Two Embarcadero Center, 28th Floor, San Francisco, CA 94111, hereby
 3   appears as an attorney of record on behalf of Defendants Google LLC, Google Ireland Limited,
 4   Google Commerce Limited, Google Asia Pacific Pte. Ltd., and Google Payment Corp. in the
 5   above-captioned action, and requests that all court documents in connection with this action be
 6   served upon him at the e-mail address listed above.
 7          Dated: March 23, 2021                     CLAY MARQUEZ
                                                      O’MELVENY & MYERS LLP
 8

 9
                                                      By: /s/ Clay Marquez
10                                                       Clay Marquez
                                                         O’MELVENY & MYERS LLP
11                                                       Two Embarcadero Center
                                                         28th Floor
12                                                       San Francisco, CA 94111
                                                         Telephone: (415) 984-8700
13
                                                      Attorney for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
                                                                 -2-
     3:20-CV-05671
        Case 3:20-cv-05671-JD Document 133 Filed 03/23/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2                I hereby certify that on March 23, 2021, I caused the foregoing to be filed
 3   electronically with the Clerk of the Court using the ECF system which will send notification to all
 4
     attorneys of record registered for electronic filing.
 5

 6

 7
                                                    /s/ Clay Marquez
 8                                                  Clay Marquez
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     3:20-CV-05671
